       Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

DOMINGO ARREGUIN GOMEZ, et al.,
                   Plaintiffs,

                 v.                       Civil Action No. 1:20-cv-01419

DONALD J. TRUMP, et al.,
                           Defendants.

MOHAMMED ABDULAZIZ ABDUL
MOHAMMED, et al.,
                  Plaintiffs,

                 v.                       Civil Action No. 1:20-cv-01856

MICHAEL R. POMPEO, et al.,
                      Defendants.

AFSIN AKER, et al.,
                            Plaintiffs,

                 v.                       Civil Action No. 1:20-cv-01926

DONALD J. TRUMP, et al.,
                           Defendants.

CLAUDINE NGUM FONJONG, et al.,
                   Plaintiffs,

                 v.                       Civil Action No. 1:20-cv-02128
DONALD J. TRUMP,
                           Defendants.

CHANDAN PANDA, et al.,
                            Plaintiffs,

                 v.                       Civil Action No. 1:20-cv-01907

CHAD F. WOLF,
                           Defendants.
          Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 2 of 9




      PLAINTIFFS’ REQUEST FOR AN EMERGENCY STATUS CONFERENCE ON
    DEFENDANTS’ COMPLIANCE WITH THIS COURT’S ORDER OF SEPTEMBER 4,
                                  2020

         Due to the inability to resolve a number of outstanding issues with Defendants, the Gomez

and Aker Plaintiffs respectfully request that this Court schedule an emergency status conference

at the Court’s earliest convenience and preferably before 5:00 p.m. today, September 11, 2020.

Undersigned counsel has requested that Defendants address vital, urgent, and important issues

that reflect a lack of good-faith compliance with this Court’s Order of September 4, 2020. These

issues include:

     •   Defendants’ categorical refusal to issue diversity visas to any individuals subject to the

         five Regional COVID-19 Proclamations, which suspend the entry of immigrants who

         were physically present in China, Iran, the Schengen Area, 1 the United Kingdom, Ireland,

         or Brazil within 14 days prior to entry, unless such individuals have been outside these

         regions for 14 days before their visa interview.

     •   Defendants’ categorical refusal to reissue any diversity visas for dates that extend past

         September 30, 2020, even if those diversity visas will expire before December 31, 2020,

         the earliest date when the Proclamation could possibly expire.

     •   Defendants’ apparent categorical refusal to extend the validity of medical exams, as

         Defendants have recently done for other visa categories, including K-1 visas, even though

         an immigrant visa generally expires when the visa recipient’s medical exam expires and

         some medical exams are valid for only three months. Defendants’ refusal makes it




1
       The Schengen area includes the following countries: Austria, Belgium, the Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Italy, Latvia,
Liechtenstein, Lithuania, Luxembourg, Malta, the Netherlands, Norway, Poland, Portugal,
Slovakia, Slovenia, Spain, Sweden and Switzerland.
                                                 1
         Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 3 of 9




        impossible for those visa holders to enter before December 31, 2020, the earliest date

        when the Proclamation could possibly expire, even if they receive their diversity visa

        pursuant to this Court’s order.

    •   Defendants’ refusal to process many DV2020 selectees who are not named plaintiffs in

        the Gomez, Aker, Mohammed, and Fonjong cases, including many plaintiffs whose cases

        are still being processed at the Kentucky Consular Center (“KCC”).

    •   Defendants’ refusal to allow emergency or mission-critical visa processing and issuance

        at U.S. embassies and consulates in certain countries, including Cuba and Azerbaijan,

        which have closed their borders due to COVID-19. Defendants’ refusal has made it

        impossible for DV2020 selectees in those countries to travel to the nearest open U.S.

        consulate in a neighboring country to receive their visas.

Because Defendants have not provided a response on any of these issues, and because

Defendants’ delay or inability to respond has serious implications for DV2020 selectees as the

end of the fiscal year draws nearer, Plaintiffs respectfully request an emergency status

conference before this Court.

        1. Through correspondence with Defendants’ counsel, Plaintiffs understand that on

Wednesday, September 9, Defendants published guidance on the State Department website and

issued a cable and provided training to consulates regarding the steps they would take to comply

with this Court’s Order.2 The Gomez and Aker Plaintiffs contacted Defendants’ counsel the next

day, September 10, 2020, at approximately 10:00 a.m., to clarify certain issues, set out above,

raised by Defendants’ September 9 guidance. Exhibit A. In particular, the September 9 guidance



2
 U.S. DEPARTMENT OF STATE, “Diversity Visa DV-2020 Update”
https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,
September 9, 2020, (Last Accessed September 11, 2020).
                                                2
         Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 4 of 9




states that notwithstanding the Court’s order, many DV2020 selectees will not be issued a visa,

or will otherwise not be able to use that visa to enter the United States in the future, and will

therefore be permanently deprived of the benefit of the diversity visa and of the Court’s Order.3

       For example, notwithstanding the fact that the Regional COVID Proclamations are

suspensions on entry, and not on visa issuance, Defendants’ guidance regarding the Regional

COVID Proclamations means that DV2020 selectees subject to those Proclamations will not be

issued visas unless they leave their homes no later than September 15, remain in a third country

for at least 14 days, and seek an interview in a consulate in a third country before they return to

their home country. Defendants are erroneously applying the Regional COVID Proclamations’

conditions on entry to the issuance of visas under this Court’s Order.

       Defendants’ refusal to reissue any diversity visas after September 30, 2020, is also

troubling because, as Defendants acknowledge in their September 9 guidance, an immigrant visa

generally expires on the same date as the immigrant’s medical exam, and some medical exams

remain valid for only three months after the date of the exam. It is therefore likely that a DV2020

selectee may receive a visa and may nevertheless remain unable to enter the United States when



3
         U.S.     DEPARTMENT        OF     STATE,    “Diversity     Visa      DV-2020      Update”
https://travel.state.gov/content/travel/en/News/visas-news/diversity-visa-DV-2020-update.html,
September 9, 2020, (Last Accessed September 11, 2020); After this Court issued its order on
September 4, 2020, counsel for the Gomez plaintiffs published an online form questionnaire
designed to collect information from DV2020 selectees about the status of their requests for
emergency appointments at U.S. embassies and consulates worldwide. That questionnaire was
provided only to DV selectees who are not named plaintiffs in these consolidated actions. Counsel
for the Gomez plaintiffs distributed the online form through social media and other network
connections. As of the date of this report, 2030 respondents have completed the questionnaire. Of
those 2030, 799 report that they have requested an emergency appointment since this Court’s order
was issued. Over 600 of those who requested an emergency appointment have not yet received a
response. A total of 7 respondents report that their interviews have been scheduled, and 2 have
had their visas either issued or reissued. Of those who have received a response from their local
consulate or the KCC, several have been told either that only named plaintiffs will be issued visas,
or that the State Department will not be issuing visas to individuals with larger visa numbers.
                                                 3
        Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 5 of 9




the Proclamation expires because their medical exam, and hence their visa, will expire sooner,

and Defendants refuse to reissue the visa. Defendants’ refusal to extend the validity of medical

examinations, as they have done for other visa categories during the COVID-19 pandemic,

further exacerbates this problem.

       Notwithstanding these and other significant issues, Defendants have not yet provided any

response to Plaintiffs legitimate concerns. Exhibit A to this request contains the parties’ e-mail

correspondence, including Plaintiffs’ original e-mail raising these concerns and Defendants’

response, sent yesterday afternoon, stating that Plaintiffs’ e-mail has been forwarded to the State

Department.

       2. Defendants’ five-day delay in issuing guidance to the consulates, KCC staff, and the

public may have been excusable immediately following the Court’s September 4 Order, but it

has become increasingly concerning that the consulates and the KCC either remain unaware of,

or are unwilling to comply with, the urgency reflected within the Court’s Order. Plaintiffs are

prepared to provide this Court with dozens of emails that DV2020 selectees have received from

consulates and the KCC in the past week, including in the two days since Defendants issued their

September 9 guidance and provided training to the consulates, to demonstrate the delays,

categorical denials of interviews, and complications that cause counsel concern with respect to

Defendants’ efforts to comply with the Court’s order. Indeed, as noted above, supra n.3, 799

respondents to the Gomez counsel’s questionnaire have requested emergency appointments since

this Court’s order on September 4. Of those 799 requests, 92 were denied. Many of the responses

that DV selectees have received from consulates and the KCC reflect the problems that Plaintiffs

have already identified, but to which Defendants have failed to respond.




                                                4
        Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 6 of 9




       3. For these reasons and due to the urgency of this matter, Plaintiffs believe that a

conversation with the Court and counsel will provide all parties with a clear understanding of

what is expected under the Court’s September 4 order. Further delay, in the absence of that clear

understanding, including a clear understanding of the steps that Defendants are taking to comply,

risks an avoidable hardship for the parties. Several of the restrictions on DV2020 selectees (both

Plaintiffs and non-Plaintiffs), outlined in Defendants’ September 9 public guidance, have created

confusion for the selectees who are currently trying to have their visas adjudicated before the

September 30 deadline. For example, DV2020 selectees are sharing inaccurate information on

social media, exacerbating already existing confusion; they are being told that only named

Plaintiffs can receive a visa,4 or that those subject to the regional COVID-19 Proclamations face

the prospect of temporarily relocating to a third country in order to receive their visa, in

contravention to this court’s order on visa issuance. Some are even being told to apply for

DV2022 by the KCC in phone calls.5

       Accordingly, undersigned counsel consider it imperative that this Court hear directly

from Defendants about what actions have been taken, and what corrective action will be taken

immediately, to correct the misunderstandings and, in some instances, the errors provided within

Defendants’ September 9 guidance to the public, the KCC, and the consulates. Given that there

are now only 19 days before the end of September (and understanding that this Court has

reserved ruling on the issue of extending the validity date, or reserving the visa numbers of

DV2020 selectees), undersigned counsel respectfully requests an emergency status conference.




4
      Gomez counsel has received several such reports through their DV 2020 questionnaire.
5
      Gomez counsel has received two such reports from conversations with KCC through their
DV 2020 questionnaire.
                                                5
       Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 7 of 9




September 11, 2020                           Respectfully submitted,

                                             /s/ Charles H. Kuck
Greg Siskind                                 Charles H. Kuck
Siskind Susser PC                            Phillip C. Kuck
1028 Oakhaven Rd.                            Danielle M. Claffey
Memphis, TN 39118                            Kuck Baxter Immigration, LLC
                                             Bar No. 429940
Jeff D. Joseph                               365 Northridge Rd, Suite 300
Joseph & Hall P.C.                           Atlanta, GA 30350
12203 East Second Avenue                     (404) 816-8611
Aurora, CO 80011                             ckuck@immigration.net

Jesse M. Bless (D.D.C. Bar No. MA0020)       Andrew J. Pincus (D.C. Bar No. 370762)
AMERICAN IMMIGRATION LAWYERS                 MAYER BROWN LLP
  ASSOCIATION                                1999 K Street, NW
1301 G Street NW, Ste. 300                   Washington, DC 20006
Washington, D.C. 20005                       Telephone: (202) 263-3000
(781) 704-3897                               apincus@mayerbrown.com
jbless@aila.org
                                             Matthew D. Ingber (pro hac vice)
Karen C. Tumlin (pro hac vice)               MAYER BROWN LLP
Esther H. Sung (pro hac vice)                1221 Avenue of the Americas
JUSTICE ACTION CENTER                        New York, NY 10020
P.O. Box 27280                               Telephone: (212) 506-2500
Los Angeles, CA 90027                        mingber@mayerbrown.com
Telephone: (323) 316-0944
karen.tumlin@justiceactioncenter.org         Cleland B. Welton II (pro hac vice)
esther.sung@justiceactioncenter.org          MAYER BROWN MEXICO, S.C.
                                             Goldsmith 53, Polanco
Stephen Manning (pro hac vice)               Ciudad de Mexico 11560
Nadia Dahab (pro hac vice)                   Telephone: (502) 314-8253
Tess Hellgren (pro hac vice)                 cwelton@mayerbrown.com
Jordan Cunnings (pro hac vice)
INNOVATION LAW LAB                           Laboni A. Hoq (pro hac vice)
333 SW Fifth Avenue #200                     LAW OFFICE OF LABONI A. HOQ
Portland, OR 97204                           Justice Action Center Cooperating Attorney
Telephone: (503) 241-0035                    P.O. Box 753
stephen@innovationlawlab.org                 South Pasadena, CA 91030
nadia@innovationlawlab.org                   laboni@hoqlaw.com
tess@innovationlawlab.org
jordan@innovationlawlab.org




                                         6
       Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 8 of 9




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


Gomez, ET AL.

     PLAINTIFFS,
                                         Case No. 20-cv-01419 (APM)
V.

TRUMP, ET AL.

     DEFENDANTS.

MOHAMMED, ET AL.

     PLAINTIFFS,
                                         Case No. 20-cv-01856 (APM)
V.

POMPEO, ET AL.

     DEFENDANTS.

AKER, ET AL.

     PLAINTIFFS,
                                         Case No. 20-cv-01926 (APM)
V.

TRUMP, ET AL.

     DEFENDANS.

FONJONG, ET AL.

     PLAINTIFFS,
                                         Case No. 20-cv-021288 (APM)
V.

TRUMP, ET AL.

     DEFENDANTS.




                                     7
        Case 1:20-cv-01419-APM Document 127 Filed 09/11/20 Page 9 of 9




 PANDA, ET AL.

      PLAINTIFFS,
                                              Case No. 20-cv-01907 (APM)
 V.

 WOLF, ET AL.

      DEFENDANTS.


                                  EXHIBITS

Exhibit A           Emails from Plaintiffs Aker, et. al.’s Counsel to Defendants
                    Counsel and return emails.




                                          8
